Citation Nr: 0111124	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-07 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1999, in which 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the above claims.


FINDING OF FACT

The veteran's right leg and left great toe disabilities 
cannot reasonably be disassociated from the gunshot wound he 
sustained while in service. 


CONCLUSIONS OF LAW

1.  A left great toe disability was incurred during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

2.  A right leg disability was incurred during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to assist in the development of facts relating 
to these claims.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the Veterans Claims Assistance Act of 2000, 
VA's duties have been fulfilled to the extent necessary.  
Because the Board is granting the benefits claimed on appeal, 
the veteran is not prejudiced if his appeals are not remanded 
to the RO for development under the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Additionally, in March 2000 the veteran requested a hearing 
before a local hearing officer at the RO.  In April 2000, he 
deferred his hearing request while he obtained evidence, and 
in June 2000 he requested that his claim be forwarded 
immediately to the Board without reference to his prior 
hearing request.  As with the applicability of the VCAA, in 
light of the Board's grant of the benefits sought on appeal, 
a remand of the veteran's claims to clarify whether he still 
wants a hearing is not necessary and the failure to do so 
does not prejudice him.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In making this determination, the veteran is 
entitled to the benefit of all reasonable doubt arising from 
the evidence.  38 C.F.R. § 3.102 (2000).

Turning to the evidence of record, the claims file reveals 
that the veteran's service medical records are not available.  
Requests for these records from the National Personnel 
Records Center (NPRC) resulted in a response that no medical 
records were available, and that the veteran's records were 
in the area that suffered the most damage in the fire at NPRC 
in 1973 and may have been destroyed.  Nonetheless, copies of 
the morning reports for the veteran's unit were obtained, and 
these records show that on April 14, 1945, while stationed 
overseas, he was put on light duty because he was 
accidentally injured.  Additionally, the veteran's DD Form 
214 shows that he received wounds in action in the European 
Theater on April 14, 1945, although no Purple Heart is listed 
under his decorations and commendations.

The veteran has consistently stated that he was wounded on 
April 14, 1945, and that his wounds were to the right leg and 
left foot.  In a private medical report of April 2000, he 
specifically related his claimed injuries to gunshot wounds 
he received in service.  This medical report notes that the 
veteran has lost the distal medial half of his distal 
phalanx, but that the left great toe joint is intact, and the 
interphalangeal joint shows no sign of significant arthritis.  
The report also notes that he has scars on his right lower 
leg and left great toe, and that the right lower extremity 
wound is well healed, with no significant neurologic or 
muscle problems other than a slight loss in strength.  
Physical therapy was recommended along with the occasional 
anti-inflammatory.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  See Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In this capacity, 
the Board finds the veteran to be very credible concerning 
the reporting of his in-service injury to the left foot and 
right leg.  His assertions of an injury have been consistent, 
and the limited service information available supports his 
contention that he in fact suffered an injury in service.  
Additionally, the Board finds it within the realm of 
possibility that the veteran could have accidentally shot 
himself and not received a Purple Heart for this injury.  
Accordingly, the Board finds that the veteran's credible 
statements, along with the evidence that he suffered an 
injury in service, establish that he suffered an accidental 
gunshot wound to his left great toe and right leg in service.

The existence of current disabilities having been established 
by the April 2000 private medical report, the Board will turn 
to a discussion of whether there is competent evidence 
relating the veteran's current disabilities to his injury in 
service.  The examining physician did not indicate that the 
veteran's assertion that his current residuals were from 
gunshot wounds in service was impossible, and reviewing the 
evidence, the Board concludes that the veteran's scars to his 
right leg and left great toe and missing portion of his left 
great toe cannot reasonably be disassociated from his 
previously established gunshot wound in service.  
Accordingly, the evidence of record is sufficient to 
establish service connection for a left great toe disability 
and a right leg disability and the veteran's claims therefor 
are granted.  38 C.F.R. §§ 3.102, 4.3 (2000).


ORDER

Entitlement to service connection for a left great toe 
disability is granted.

Entitlement to service connection for right leg disability is 
granted.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

